972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Bahauddin Khan KHATTAK, a/k/a Bahoudi, Defendant-Appellant.
No. 91-6313.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 21, 1992Decided:  July 31, 1992As Amended Sept. 3, 1992.

Bahauddin Khan Khattak, Appellant Pro Se.
Christine Fay Wright, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before WILKINSON and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Bahauddin Khan Khattak appeals from the district court's refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Khattak, Nos.  CR-89-88-A, CA-91-1205-AM (E.D. Va.  Sept. 27, 1991).  We deny appellant's motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED